DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 and 11-25 are pending, claims 9-10 have been canceled, and claims 1-8 and 11-25 are currently under consideration for patentability under 37 CFR 1.104. Previous claim objection and 35 USC 112 Rejections have been withdrawn in light of Applicant’s amendments.

Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument “Kato shows in every disclosed example…with respect to at least these amended claim features” on pages 17-19 of the remarks, the Examiner respectfully disagrees. The limitation recites “wherein on the distal end of the endoscope head, the wide-angle lens is completely or partially surrounded by a transparently designed region of the endoscope head, and wherein the transparently designed region of the endoscope head includes a transition edge where a distal side and the lateral side of the endoscope head meet”. 
Kato discloses “the distal end 11 of the inserted portion 13 and the plano-concave lenses 17 is integrally formed by double-shot molding using non-transparent 
Kato further discloses “a transition edge where a distal side and the lateral side of the endoscope head meet”, where “the transition edge” is interpreted as the border between the oblique surface (where lenses 17, figure 1 are) and the distal end surface (where lens 19, figure 1 is located). The lateral side is interpreted as the oblique surface where the lenses (17, figure 1) are located and the sides of the inserted portion (13, figure 1). 

Claim Objections
Claims 3 and 18 objected to because of the following informalities:  
In claim 3, on the last line, change “a distal side” to “the distal side” (previously recited).  
In claim 18, change “the several individual image sections a specific image section” to “the several individual image sections, a specific image section” (add a comma). Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 11-14, 16-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2011/0157574), in view of Sugiyama (US 2008/0051629).
Regarding claim 1, Kato discloses an endoscope comprising: an endoscope head (1, figure 1), a wide-angle lens (19, figure 1; wide viewing angle [0044]) on a distal end of the endoscope head (see figure 1), Kato further discloses an instrument insertion channel opening (not shown; [0046]). Kato is silent regarding the working channel extending in the endoscope head, wherein, proximally from the wide-angle lens, the working channel is bent laterally toward an outer circumference of the endoscope head, wherein a distal working channel opening is formed on a lateral side of the endoscope head, wherein the working channel includes a proximal working channel portion and a distal working channel end portion, wherein the proximal working channel portion extends in parallel to a  longitudinal axis of the endoscope, and the distal working channel end portion is gently bent in a distal direction from the proximal working channel portion toward the distal working channel opening in a sloping manner; wherein the distal working channel end portion abuts, in at least one portion thereof, on the wide-angle lens, wherein on the distal end of the endoscope head, the wide-angle lens is completely or partially surrounded by a transparently designed region of the endoscope head, and wherein the transparently designed region of the endoscope head includes a transition edge where a distal side and the lateral side of the endoscope head meet.  
Sugiyama teaches an internal treatment apparatus (400, figure 8) with a distal end portion (111, figure 9). The internal treatment apparatus has two circular apertures (131 and 132, figures 8-9) that are disposed at equi-angular intervals ([0064]). Surgical instruments (241 and 242, figure 9) pass through the apertures to protrude outwardly from outlets (131a and 132a, figure 9) about a center (220a, figure 11) of the center 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscope, specifically the working channel, of Kato with the apertures (131-132, figure 8)  and outlets (131-132a, figure 8) as taught by Sugiyama. Doing so would reduce/eliminate the difficulty in manipulating the surgical instruments ([0065]) and the outer diameter of the endoscope can be reduced toward the distal end ([0063]). The modified endoscope would have the working channel (see 131-132, figure 8; Sugiyama) extending in the endoscope head, wherein, proximally from the wide-angle lens, the working channel is bent laterally toward an outer circumference of the endoscope head (figure 8, Sugiyama), wherein a distal working channel opening (131a or 132a, figure 8; Sugiyama) is formed on a lateral side of the endoscope head (see figure 8; Sugiyama), wherein the working channel includes a proximal working channel portion (see proximal portion of 131 or 132, figure 8) and a distal working channel end portion (see distal portion of 131 or 132, figure 8), wherein the proximal working channel portion extends in parallel to a longitudinal axis of the endoscope (see figure 8; Sugiyama), and the distal working channel end portion is gently bent in a distal direction from the proximal working channel portion toward the distal working channel opening in a sloping manner (see figure 8); wherein the distal working channel end portion abuts, in at least one portion thereof, on the wide- angle lens (see 131 and 132 is close to 111, figure 8 of Sugiyama | the modified distal working channel opening would be close to 11, figure 1; Kato), wherein on the distal end of the endoscope head, the wide-angle lens is completely or partially surrounded by a transparently designed region (distal end…using non-transparent plastic and transparent plastic [0042]; Kato) of the endoscope head, and wherein the transparently designed region of the endoscope head includes a transition edge where a distal side and the lateral side of the endoscope head meet (the examiner interpreted there to be a transition from the transparent plastic to the non-transparent plastic from the distal side to the lateral side of the endoscope head; [0042]; Kato).
Regarding claim 2, Kato discloses an endoscope (1, figure 1) comprising: an endoscope head (13, figure 1), a wide-angle lens (19, figure 1; wide viewing angle [0044]) on a distal end of the endoscope head (see fig. 1), and a working channel (instrument insertion channel opening, not shown [0046]) extending in the endoscope head. Kato is silent regarding the working channel extending the endoscope head, wherein, proximally from the wide-angle lens, the working channel is bent laterally toward an outer circumference of the endoscope head, wherein a distal working channel opening is formed on a lateral side of the endoscope head, wherein the working channel includes a proximal working channel portion and a distal working channel end portion, wherein the proximal working channel portion extends in parallel to a longitudinal axis of the endoscope, and the distal working channel end portion is gently bent in a distal direction from the proximal working channel portion toward the distal working channel opening in a sloping manner; wherein at least one portion of the distal working channel end portion extends into a form of the wide-angle lens, wherein on the distal end of the endoscope head, the wide-angle lens is completely or partially surrounded by a transparently designed region of the endoscope head, and wherein the transparently designed region of the endoscope head includes a transition edge where a distal side and the lateral side of the endoscope head meet.  
Sugiyama teaches an internal treatment apparatus (400, figure 8) with a distal end portion (111, figure 9). The internal treatment apparatus has two circular apertures (131 and 132, figures 8-9) that are disposed at equi-angular intervals ([0064]). Surgical instruments (241 and 242, figure 9) pass through the apertures to protrude outwardly from outlets (131a and 132a, figure 9) about a center (220a, figure 11) of the center opening (220, figure 8). The apertures (131 and 132, figure 8) would reduce/eliminate the difficulty in manipulating the surgical instruments ([0065]). Additionally, the outer diameter can be reduced toward the distal end ([0063]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscope, specifically the working channel, of Kato with the apertures (131-132, figure 8)  and outlets (131-132a, figure 8) as taught by Sugiyama. Doing so would reduce/eliminate the difficulty in manipulating the surgical instruments ([0065]) and the outer diameter of the endoscope can be reduced toward the distal end ([0063]). The modified endoscope would have the working channel (see 131 and 132, figure 8; Sugiyama) extending the endoscope head, wherein, proximally from the wide-angle lens, the working channel is bent laterally toward an outer circumference of the endoscope head (figure 8; Sugiyama), wherein a distal working channel opening (131a or 132a, figure 8) is formed on a lateral side of the endoscope head (see figure 8), wherein the working channel includes a proximal working channel portion (see proximal portion of 131 or 132, figure 8) and a distal working channel end portion (see distal portion of 131 or 132, figure 8), wherein the proximal working channel portion extends in a longitudinal axis of the endoscope (see figure 8), and the distal working channel end portion is gently bent in a distal direction from the proximal working channel portion toward the distal working channel opening in a sloping manner (see figure 8); wherein at least one portion of the distal working channel end portion extends into a form of the wide-angle lens (see 131 and 132 are close to 111, figure 8 of Sugiyama | the modified distal working channel opening would be close to 11, figure 1; Kato), wherein on the distal end of the endoscope head, the wide-angle lens is completely or partially surrounded by a transparently designed region (distal end…using non-transparent plastic and transparent plastic [0042]; Kato) of the endoscope head, and wherein the transparently designed region of the endoscope head includes a transition edge where a distal side and the lateral side of the endoscope head meet (the examiner interpreted there to be a transition from the transparent plastic to the non-transparent plastic from the distal side to the lateral side of the endoscope head; [0042]).  
Regarding claim 3, Kato discloses an endoscope (1, figure 1) comprising: an endoscope head (13, figure 1), a wide-angle lens (19, figure 1; wide viewing angle [0044]) on a distal end of the endoscope head (figure 1), and a working channel (instrument insertion channel opening, not shown [0046]) extending in the endoscope head. Kato is silent regarding the working channel, wherein proximally from the wide-angle lens, the working channel is bent laterally toward an outer circumference of the endoscope head, wherein a distal working channel opening is formed on a lateral side of the endoscope head} wherein on the distal end of the endoscope head, the wide-angle lens is completely or partially surrounded by a transparently designed region of the endoscope head, and wherein the transparently designed region of the endoscope head includes a transition edge where a distal side and the lateral side of the endoscope head meet.  
Sugiyama teaches an internal treatment apparatus (400, figure 8) with a distal end portion (111, figure 9). The internal treatment apparatus has two circular apertures (131 and 132, figures 8-9) that are disposed at equi-angular intervals ([0064]). Surgical instruments (241 and 242, figure 9) pass through the apertures to protrude outwardly from outlets (131a and 132a, figure 9) about a center (220a, figure 11) of the center opening (220, figure 8).  The apertures (131 and 132, figure 8) would reduce/eliminate the difficulty in manipulating the surgical instruments ([0065]). Additionally, the outer diameter can be reduced toward the distal end ([0063]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscope, specifically the working channel, of Kato with the apertures (131-132, figure 8)  and outlets (131-132a, figure 8) as taught by Sugiyama. Doing so would reduce/eliminate the difficulty in manipulating the surgical instruments ([0065]) and the outer diameter of the endoscope can be reduced toward the distal end ([0063]). The modified endoscope would have the working channel (131 and 132, figure 8; Sugiyama), wherein proximally from the wide-angle lens, the working channel is bent laterally toward an outer circumference of the endoscope head (figure 8), wherein a distal working channel opening  (131a or 132a, figure 8) is formed on a lateral side of the endoscope head (see figure 8), wherein on the distal end of the endoscope head, the wide-angle lens is completely or partially surrounded by a transparently designed region (distal end…using non-transparent plastic and transparent plastic [0042]; Kato) of the endoscope head, and wherein the transparently designed region of the endoscope head includes a transition edge where a distal side and the lateral side of the endoscope head meet (the examiner interpreted there to be a transition from the transparent plastic to the non-transparent plastic from the distal side to the lateral side of the endoscope head; [0042]).  
Regarding claim 4, Kato and Sugiyama further disclose wherein, adjacent to the wide-angle lens, an illuminator (15, figure 1; Kato) is arranged on the distal end of the endoscope head, wherein the distal working channel opening opens proximally from the illuminator (see figure 8; Sugiyama).
Regarding claim 5, Kato and Sugiyama further disclose wherein, adjacent to the wide-angle lens, an illuminator (15, figure 1; Kato) is arranged on the distal end of the endoscope head, wherein the distal working channel opening opens in the region of the illuminator (see figure 8; Sugiyama | the modified endoscope would have the distal working channel opening located close to the region of the illuminator).  
Regarding claim 6, Kato and Sugiyama further disclose wherein, adjacent to the wide-angle lens, an illuminator (15, figure 1; Kato) is arranged on the distal end of the endoscope head, wherein the distal working channel opening opens in the region of the wide-angle lens (figure 8; Sugiyama | the modified endoscope would have the distal working channel opening located close to the region of the wide-angle lens).  
Regarding claim 8, Kato and Sugiyama further disclose wherein, adjacent to the wide-angle lens, a sprayer (front water-pump nozzle [0046]; not shown) for lens cleaning is arranged on the distal end of the endoscope head, wherein the distal working channel opening opens proximally from the sprayer (see figure 8; Sugiyama | 
Regarding claim 11, Sugiyama further teaches the working channel includes a proximal working channel portion (see proximal portion of 131 or 132, figure 8; Sugiyama) and a distal working channel end portion (see distal portion of 131 or 132, figure 8), wherein the proximal working channel portion extends in parallel to a longitudinal axis of the endoscope (figure 8), and the distal working channel end portion is gently bent in a distal direction from the proximal working channel portion toward the distal working channel opening in a sloping manner (figure 8).  
Regarding claim 12, Sugiyama further teaches the distal working channel end portion extends in the distal direction at an acute angle to a central axis of the endoscope head (figure 8; Sugiyama).  
Regarding claim 13, Sugiyama further teaches the distal working channel end portion abuts, in at least one portion thereof, on the wide-angle lens (see figure 8; Sugiyama | the modified endoscope would have the distal working channel end portion close to/abutting the wide angle lens).  
Regarding claim 14, Kato and Sugiyama further disclose at least one portion of the distal working channel end portion extends into a form of the wide-angle lens (see 131 and 132 is close to 111, figure 8; Sugiyama | the modified distal working channel end portion would be close to 11, figure 1; Kato). The examiner broadly interpreted the “form” of the wide-angle lens to be the lens and surrounding area.  
Regarding claim 16, Kato and Sugiyama further disclose wherein, proximally from the wide-angle lens, the distal working channel opening adjoins the wide-angle 
Regarding claim 17, Kato and Sugiyama further disclose wherein, on the lateral side of the endoscope head, the distal working channel opening extends into a form of the wide-angle lens (see 131 and 132 is close to 111, figure 8; Sugiyama | the modified distal working channel opening would be close to/extend to 19, figure 1; Kato). The examiner broadly interpreted the “form” of the wide-angle lens to be the lens and surrounding area.  
Regarding claim 21, Kato and Sugiyama disclose all of the features in the current invention as shown above for claim 1. Sugiyama further teaches the internal treatment apparatus to have a flexible tubular body (abstract).
It would have been obvious to modify the endoscope to be flexible as further taught by Sugiyama. Doing so is common for endoscopes and devices that are introduced into a patient (abstract).  
Regarding claim 22, Kato further discloses the endoscope is a video endoscope (obtain internal images [0037]; Kato). The examiner interpreted “video” can be multiple images displayed frame by frame.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2011/0157574), in view of Sugiyama (US 2008/0051629) and Inoue (US 2008/0242935).
Regarding claim 23, Kato discloses an endoscope (1, figure 1) comprising: an endoscope head (13, figure 1), a wide-angle lens (19, figure 1; wide viewing angle Kato is silent regarding the working channel extending in the endoscope head, wherein, proximally from the wide-angle lens, the working channel is bent laterally toward an outer circumference of the endoscope head, wherein a distal working channel opening is formed on a lateral side of the endoscope head, wherein the working channel includes a proximal working channel portion and a distal working channel end portion, wherein the proximal working channel portion extends in parallel to a longitudinal axis of the endoscope, and the distal working channel end portion is gently bent in a distal direction from the proximal working channel portion toward the distal working channel opening in a sloping manner; wherein the distal working channel end portion abuts, in at least one portion thereof, on the wide- angle lens, and wherein on a distal end side of the endoscope head, the wide-angle lens is surrounded by a transparent ring member.  
Sugiyama teaches an internal treatment apparatus (400, figure 8) with a distal end portion (111, figure 9). The internal treatment apparatus has two circular apertures (131 and 132, figures 8-9) that are disposed at equi-angular intervals ([0064]). Surgical instruments (241 and 242, figure 9) pass through the apertures to protrude outwardly from outlets (131a and 132a, figure 9) about a center (220a, figure 11) of the center opening (220, figure 8). The apertures (131 and 132, figure 8) would reduce/eliminate the difficulty in manipulating the surgical instruments ([0065]). Additionally, the outer diameter can be reduced toward the distal end ([0063]).
Inoue teaches an endoscope (see figure 2) with an optical system (22, figure 2) and light guides (23, figure 2). The top cover can be constructed to have transparent 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscope, specifically the working channel, of Kato with the apertures (131-132, figure 8)  and outlets (131-132a, figure 8) as taught by Sugiyama. Doing so would reduce/eliminate the difficulty in manipulating the surgical instruments ([0065]) and the outer diameter of the endoscope can be reduced toward the distal end ([0063]). Additionally, it would have been obvious to modify the endoscope with a tip cover/distal end to be made of transparent resin as taught by Inoue. Doing so would be an alternative to using both transparent and opaque resin for the distal end of an endoscope ([0037] vs. [0020]). The modified endoscope would have the working channel (see 131-132, figure 8; Sugiyama) extending in the endoscope head, wherein, proximally from the wide-angle lens, the working channel is bent laterally toward an outer circumference of the endoscope head (figure 8; Sugiyama), wherein a distal working channel opening (131a or 132a, figure 8; Sugiyama) is formed on a lateral side of the endoscope head, wherein the working channel includes a proximal working channel portion (proximal portion of 131 or 132, figure 8) and a distal working channel end portion (distal portion of 131 or 132, figure 8), wherein the proximal working channel portion extends in parallel to a longitudinal axis of the endoscope (see figure 8), and the distal working channel end portion is gently bent in a distal direction from the proximal working channel portion toward the distal working channel opening in a sloping manner 
Regarding claim 24, Kato discloses an endoscope (1, figure 1) comprising: an endoscope head (13, figure 1), a wide-angle lens (19, figure 1; wide viewing angle [0044]) on a distal end of the endoscope head (see figure 1), and a working channel (instrument insertion channel opening, not shown [0046]) extending in the endoscope head. Kato is silent regarding the working channel extending in the endoscope head, wherein, proximally from the wide-angle lens, the working channel is bent laterally toward an outer circumference of the endoscope head, wherein a distal working channel opening is formed on a lateral side of the endoscope head, wherein the working channel includes a proximal working channel portion and a distal working channel end portion, wherein the proximal working channel portion extends in parallel to a longitudinal axis of the endoscope, and the distal working channel end portion is gently bent in a distal direction from the proximal working channel portion toward the distal working channel opening in a sloping manner; wherein at least one portion of the distal working channel end portion extends into a form of the wide-angle lens, wherein on a distal end side of the endoscope head, the wide-angle lens is surrounded by a transparent ring member. 
Sugiyama teaches an internal treatment apparatus (400, figure 8) with a distal end portion (111, figure 9). The internal treatment apparatus has two circular apertures 
Inoue teaches an endoscope (see figure 2) with an optical system (22, figure 2) and light guides (23, figure 2). The top cover can be constructed to have transparent resin at the illumination light diffusing portion and opaque resin at the remaining portions, integrally molded by a dichromatic molding process ([0020]).Alternative, a top cover (21, figure 2) is opposite the exit end faces of the light guides and covers a part of the side surface of the distal end (20, figure 2), is made of transparent resin ([0037]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscope, specifically the working channel, of Kato with the apertures (131-132, figure 8)  and outlets (131-132a, figure 8) as taught by Sugiyama. Doing so would reduce/eliminate the difficulty in manipulating the surgical instruments ([0065]) and the outer diameter of the endoscope can be reduced toward the distal end ([0063]). Additionally, it would have been obvious to modify the endoscope with a tip cover/distal end to be made of transparent resin as taught by Inoue. Doing so would be an alternative to using transparent and opaque resin for the distal end of an endoscope ([0037] vs. [0020]). The modified endoscope would have the working channel (see 131-132, figure 8; Sugiyama) extending in the endoscope head, wherein, proximally from the wide-angle lens, the working channel is bent laterally toward an outer circumference of 
Regarding claim 25, Kato discloses an endoscope (1, figure 1) comprising: an endoscope head (13, figure 1), a wide-angle lens (19, figure 1; wide viewing angle [0044]) on a distal end of the endoscope head (figure 1), and a working channel (instrument insertion channel opening, not shown [0046]) extending in the endoscope head. Kato is silent regarding wherein proximally from the wide-angle lens, the working channel is bent laterally toward an outer circumference of the endoscope head, wherein a distal working channel opening is formed on a lateral side of the endoscope head, and wherein on a distal end side of the endoscope head, the wide-angle lens is surrounded by a transparent ring member. 

Inoue teaches an endoscope (see figure 2) with an optical system (22, figure 2) and light guides (23, figure 2). The top cover can be constructed to have transparent resin at the illumination light diffusing portion and opaque resin at the remaining portions, integrally molded by a dichromatic molding process ([0020]).Alternative, a top cover (21, figure 2) is opposite the exit end faces of the light guides and covers a part of the side surface of the distal end (20, figure 2), is made of transparent resin ([0037]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscope, specifically the working channel, of Kato with the apertures (131-132, figure 8)  and outlets (131-132a, figure 8) as taught by Sugiyama. Doing so would reduce/eliminate the difficulty in manipulating the surgical instruments ([0065]) and the outer diameter of the endoscope can be reduced toward the distal end ([0063]). Additionally, it would have been obvious to modify the endoscope with a tip cover/distal end to be made of transparent resin as taught by Inoue. Doing so would be an alternative to using transparent and opaque resin for the distal end of an endoscope ([0037] vs. [0020]). The modified endoscope would have wherein proximally from the .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2011/0157574) and Sugiyama (US 20080051629) as applied to claim 4 above, and further in view of Farr (US 2006/0069314).
Kato and Sugiyama disclose all of the features in the current invention as shown above for claim 4. They are silent regarding the illuminator surrounds a distal end region of the wide-angle lens in an annular manner or as a portion of a ring.  
Farr teaches a distal end (111, figure 8) of a cannula (170, figure 8). White or color LEDs (171, figure 8) are mounted directly at the distal end of the cannula ([0071]). Illumination in a circular ring pattern to have a more uniform illumination ([0018]). The use of LEDs, rather than a fiber optic light guide, prevents light loss and reduce heat generation ([0027]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the illuminator, specifically the light guide (15, figure 1; Kato), of Kato and Sugiyama with the LEDs (171, figure 8) in a ring pattern as taught by Farr. Doing so would provide a more uniform illumination ([0018]), prevent light loss ([0027]), and reduce heat generation ([0027]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2011/0157574) and Sugiyama (US 2008/0051629) as applied to claim 1 above, and further in view of Ratnakar (US 2011/0160530).
Kato and Sugiyama disclose all of the features in the current invention as shown above for claim 1. They are silent regarding an opening of a water spray nozzle is provided adjacent to the distal working channel opening.  
Ratnakar teaches an endoscope with an instrument channel (IC, figure 7a) and an air/water channel (AWC, figure 7a) that opens up laterally (see figure 7a). There is a corresponding instrument channel with an air/water channel ([0005]). The air/water channel is connected to the main air/water channel and is controlled by a control valve assembly ([0062]). The AWC is used to insufflate air in the area for better distension and visualization ([0062]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscope of Kato and Sugiyama with the AWC (see figure 7a) and control valve assembly ([0062]) as taught by Ratnakar next to the distal working channel opening (see IC and AWC, figure 7a; Ratnakar). Doing so would allow for better distension and visualization ([0062]). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2011/0157574) and Sugiyama (US 20080051629) as applied to claim 1 above, and further in view of Amling (US 2014/0107415).
They are silent regarding a field of view of the wide-angle lens is divided into several individual image sections, wherein from the several individual image sections a specific an image section is selectable.  
Amling teaches an endoscope with a wide-angle objective lens ([0037]). A user can select a region of interest in the medical display before and after the image has been optimized ([0017]). This allows the selected region of interest to be further optimized ([0017]) and to be properly sized on the display ([0013]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscope of Kato and Sugiyama to allow a user to select a region of interest in the image as taught by Amling. Doing so would allow the selected region of interest to be further optimized ([0017]) and to be properly sized on the display ([0013]). The modified endoscope would have a field of view of the wide-angle lens is divided into several individual image sections (select region of interest [0017]; Amling), wherein from the several individual image sections a specific an image section is selectable ([0017]).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2011/0157574) and Sugiyama (US 20080051629) and Amling (US 2014/0107415) as applied to claim 18 above, and further in view of Baum (US 2012/0016202).
Kato, Sugiyama, and Amling disclose all of the features in the current invention as shown above for claim 18. They are silent regarding the selected image section is digitally equalizable.

It would have been obvious to modify the endoscope of Kato, Sugiyama, and Amling to include an equalization unit as taught by Baum. Doing so would allow the image data from the optical sensor to be equalized ([0048]).  The modified endoscope can have the selected image section is digitally equalizable ([0048]; Baum).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2011/0157574) and Sugiyama (US 20080051629) as applied to claim 1 above, with evidence from Furuta (US 2016/0100750).
Kato and Sugiyama disclose all of the features in the current invention as shown above for claim 1. They are silent regarding a viewing angle of the wide-angle lens is larger than 180°.
Furuta teaches an endoscope with a wide viewing angle, where the angle would be 180° or more ([0003]).
It would have been obvious to modify the wide-angle lens of Kato and Sugiyama to have a viewing angle larger than 180° as taught by Furuta. It is well known in the art that a wide viewing angle is 180° or more ([0003], Furuta).

Note to Applicants
Response to Arguments for further explanation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        December 2, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795